Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 1 of 16 PageID 213




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

    RENEE MCDONALD, on behalf of
    herself and all others similarly situated,

                Plaintiff,

    vs.                                          Case No. 3:20-cv-516-MMH-MCR

    PAPERLESSPAY CORPORATION
    and MARK BROUGHTON,

                Defendants.
                                         /

    KEVIN THOMPSON and
    TARA SHEARER,

                Plaintiffs,

    vs.                                          Case No. 3:20-cv-864-MMH-JRK

    PAPERLESSPAY CORPORATION,

                Defendant.
                                         /

    SAMUEL HUSS, on behalf of
    himself and all others similarly situated,

                Plaintiff,

    vs.                                          Case No. 3:20-cv-961-MMH-JRK

    PAPERLESSPAY CORPORATION
    and FAREWAY STORES, INC.,

                Defendants.
                                         /
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 2 of 16 PageID 214




    ELLEANOR SPANN, on behalf of
    herself and all others similarly situated,

                  Plaintiff,

    vs.                                                  Case No. 3:20-cv-1005-MMH-MCR

    PAPERLESSPAY CORPORATION
    and PRISMA HEALTH,

                  Defendants.
                                               /

                                             ORDER

           THIS CAUSE is before the Court on Plaintiffs’ Motion to Consolidate

    Actions and Appoint Interim Class Counsel (Motion), filed on October 9, 2020,

    in three of the four above-captioned cases.                   See Case No. 3:20-cv-516

    (McDonald Action), Doc. 34; Case No. 3:20-cv-961 (Huss Action), Doc. 21; Case

    No. 3:20-cv-1005 (Spann Action), Doc. 19.1 In the Motion, Plaintiffs move to

    consolidate the four PaperlessPay cases captioned above pursuant to Rule 42,

    Federal Rules of Civil Procedure (Rule(s)), and ask the Court to appoint interim

    class counsel pursuant to Rule 23(g).                  See Motion at 1.       2
                                                                                       Defendant


    1 It is unclear why Plaintiffs did not file the Motion in Case No. 3:20-cv-864 (the Thompson
    Action). Plaintiffs Thompson and Shearer appear to join in the Motion, and the caption of
    the Motion indicates an intent to file it in all four of the PaperlessPay cases. See Motion at
    1; see also Statement of Non-Opposition to Defendant’s Motion for Extension of Time
    (Thompson Action, Doc. 25). As PaperlessPay is the only Defendant named in the Thompson
    action, and has indicated its consent to consolidation of all four cases, the Court will proceed
    as if the Motion were filed in all four actions.

    2 Specifically, Plaintiffs ask the Court to appoint “the law firms of Finkelstein, Blankinship,
    Frei-Pearson, Garber, LLP; Mason Lietz & Klinger, LLP; and Thomas & Solomon LLP as
    interim co-lead class counsel, appoint the law firm of Federman & Sherwood, LLP to the




                                                   -2-
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 3 of 16 PageID 215




    PaperlessPay Corporation filed a response to the Motion on October 23, 2020.

    See Defendant PaperlessPay Corporation’s Opposition to Plaintiffs’ Motion to

    Consolidate Actions and Appoint Interim Class Counsel (PaperlessPay

    Response) (McDonald Action, Doc. 36; Huss Action, Doc. 26; Spann Action, Doc.

    30).    In its Response, PaperlessPay indicates that it “does not oppose

    consolidation of the four cases currently pending before this Court,” but asserts

    that the Court should deny the Motion “to the extent it seeks appointment of

    interim class co-counsel.” See PaperlessPay Response at 1 n.1, 7. Defendant

    Fareway Stores, Inc., named only in the Huss Action, filed a response in

    opposition to the Motion on October 23, 2020. See Defendant Fareway Stores,

    Inc.’s Response in Opposition to Plaintiffs’ Motion to Consolidate Actions and

    Appoint Interim Class Counsel (Fareway Response) (Huss Action, Doc. 25).

    On the same date, Defendant Prisma Health, named only in the Spann Action,

    also filed a response in opposition to the Motion.                 See Defendant Prisma

    Health’s Opposition to Plaintiffs’ Motion to Consolidate and to Appoint Interim




    Executive Committee, and appoint all firms as interim class co-counsel.” See Motion at 19.
    Finkelstein, Blankinship, Frei-Pearson, Garber, LLP (FBFG) and Thomas & Solomon, LLP
    (TS) are firms currently representing Plaintiff Renee McDonald (20cv516). Mason Lietz &
    Klinger, LLP (MLK) currently represents Plaintiffs Samuel Huss (20cv961) and Elleanor
    Spann (20cv1005). Federman & Sherwood, LLP (FS) is counsel of record for Kevin Thompson
    and Tara Shearer (20cv864). To the extent there are other counsel of record on the docket for
    these various Plaintiffs, none of those attorneys have filed anything to suggest that they object
    to the appointment of those four firms as interim class counsel.




                                                  -3-
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 4 of 16 PageID 216




    Counsel (Prisma Motion) (Spann Action, Doc. 27). Accordingly, this matter is

    ripe for review.3

        I.     Background

             The four above-captioned actions (the PaperlessPay Cases) were initiated

    in federal court from May through September of 2020.                 Although initially

    assigned to different district judges, the cases were transferred to the

    undersigned pursuant to Local Rule 1.04(b), United States District Court,

    Middle District of Florida.4 Plaintiffs in all four cases bring claims seeking

    class-wide relief against Defendant PaperlessPay Corporation, a company

    which provides payroll and human resources services to its clients—employers

    such as Prisma Health and Fareway Stores, Inc., among many others.

    Plaintiffs, and the classes they seek to represent, are current or former

    employees of PaperlessPay’s employer-clients.              Each of the PaperlessPay

    Cases stem from an alleged February 18, 2020 data breach on PaperlessPay’s

    servers in which unauthorized hackers obtained access to the sensitive

    personally identifiable information (PII) of the plaintiff-employees, such as

    their names, addresses, pay and witholdings information, bank account


    3 Despite having appeared in the case and adequate time to do so, Defendant Mark Broughton,
    named only in the McDonald Action, did not file a response to the Motion. Notably, he is
    represented by the same counsel as PaperlessPay.

    4 The Court recently amended its Local Rules, taking effect February 1, 2021. The Court’s
    citation here is to the previous version of the Local Rules, in effect at that time, which
    permitted related cases to be transferred to the same judge with that judge’s consent.




                                               -4-
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 5 of 16 PageID 217




    numbers and information, and Social Security numbers. Plaintiffs maintain

    that this sensitive information was and may still be available on the dark web,

    exposing Plaintiffs and the putative class members to a substantial risk of

    identity theft.   Plaintiffs also contend that PaperlessPay failed to properly

    inform the affected individuals of the data breach. In two of the cases, Huss

    and Spann, the respective Plaintiffs also contend that each of their employers

    who utilized PaperlessPay’s payroll services, specifically Prisma Health in

    Spann and Fareway Stores, Inc. in Huss, are also liable for the damage caused

    to their employees by the data breach.

          As to the specific claims raised, Plaintiffs in all four cases allege causes of

    action   for   negligence   and   breach   of contract against PaperlessPay.

    Additionally, in two of the cases (McDonald and Thompson), Plaintiffs include

    claims of breach of implied contract and unjust enrichment against

    PaperlessPay, while in the other two cases (Spann and Huss), Plaintiffs set

    forth claims of intrusion upon seclusion/invasion of privacy and breach of

    confidence against PaperlessPay. Plaintiff in McDonald also brings a claim

    under the Florida Deceptive and Unfair Trade Practices Act (FDUTPA) against

    PaperlessPay,     and   asserts   negligence    and   FDUTPA       claims   against

    PaperlessPay’s chief executive officer, Mark Broughton.          In the Huss and

    Spann Actions, Plaintiffs also assert causes of action against their respective




                                            -5-
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 6 of 16 PageID 218




    employers, Fareway and Prisma, for breach of contract, breach of implied

    contract, intrusion upon seclusion/invasion of privacy, and breach of confidence.

       II.      Consolidation

                a. Applicable Law

             Rule 42 governs consolidation and provides as follows:

             (a) Consolidation. If actions before the court involve a common
             question of law or fact, the court may:
                   (1) join for hearing or trial any or all matters at issue
                   in the actions;
                   (2) consolidate the actions; or
                   (3) issue any other orders to avoid unnecessary cost or
                   delay.
             (b) Separate Trials. For convenience, to avoid prejudice, or to
             expedite and economize, the court may order a separate trial of one
             or more separate issues, claims, crossclaims, counterclaims, or
             third-party claims. When ordering a separate trial, the court must
             preserve any federal right to a jury trial.

    This Rule “codifies a district court's ‘inherent managerial power to control the

    disposition of the causes on its docket with economy of time and effort for itself,

    for counsel, and for litigants.’” See Young v. City of Augusta, Ga. through

    DeVaney, 59 F.3d 1160, 1168 (11th Cir. 1995) (quoting Hendrix v. Raybestos–

    Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985)).           However, while

    consolidation “is permitted as a matter of convenience and economy in

    administration,” it “does not merge the suits into a single cause, or change the

    rights of the parties, or make those who are parties in one suit parties in

    another.”     See Johnson v. Manhattan Ry. Co., 289 U.S. 479, 496-97 (1933)




                                             -6-
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 7 of 16 PageID 219




    (discussing the statute that predated Rule 42); Hall v. Hall, 138 S. Ct. 1118,

    1128-29, 1131 (2018) (explaining that because Rule 42 did not define the word

    consolidation, it “presumably carried forward the same meaning we had

    ascribed to it under the consolidation statute for 125 years, and had just

    recently reaffirmed in Johnson”); see also Boardman Petro., Inc. v. Fed. Mut.

    Ins. Co., 135 F.3d 750, 752 (11th Cir. 1998) (“[C]onsolidation of cases under

    Fed.R.Civ.P. 42 does not strip the cases of their individual identities.”).

          In Hendrix, the Eleventh Circuit Court of Appeals instructs that to

    determine whether to exercise its discretion to consolidate, a district court must

    consider:

          “[W]hether the specific risks of prejudice and possible confusion
          [are] overborne by the risk of inconsistent adjudications of common
          factual and legal issues, the burden on parties, witnesses and
          available judicial resources posed by multiple lawsuits, the length
          of time required to conclude multiple suits as against a single one,
          and the relative expense to all concerned of the single-trial,
          multiple-trial alternatives.”

    Hendrix, 776 F.2d at 1495 (quoting Arnold v. Eastern Air Lines, Inc., 681 F.2d

    186, 193 (4th Cir. 1982)). The Hendrix Court further directs district courts to

    consider “the extent to which the risks of prejudice and confusion that might

    attend a consolidated trial can be alleviated by utilizing cautionary instructions

    to the jury during the trial and controlling the manner in which the plaintiffs’

    claims (including the defenses thereto) are submitted to the jury for

    deliberation.” Id. Notably, the Eleventh Circuit has “encouraged trial judges




                                           -7-
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 8 of 16 PageID 220




    to ‘make good use of Rule 42(a) . . . in order to expedite the trial and eliminate

    unnecessary repetition and confusion.’”      Id. (alteration in original) (quoting

    Dupont v. Southern Pacific Co., 366 F.2d 193, 195 (5th Cir.1966)); see also

    Eghnayem v. Bos. Sci. Corp., 873 F.3d 1304, 1314 (11th Cir. 2017).

             b. Discussion

          Upon review, the Court finds that the PaperlessPay Cases plainly involve

    common questions of law and fact. Although there are slight distinctions in

    proposed class definitions and specific causes of action, each case raises similar

    claims against PaperlessPay, concerning the same underlying data breach,

    resulting in generally the same type of alleged harm, to the same broad category

    of putative class members. As such, these Cases will involve related factual

    issues such as the extent of PaperlessPay’s security measures, any

    representations it made prior to the breach regarding its data security, the

    nature and extent of the data breach, PaperlessPay’s response to the breach, its

    contractual arrangements with its clients, and the nature and extent of any

    damages to the employees from the data breach itself. In addition, each case

    will likely involve common issues of law, such as whether and to what extent

    PaperlessPay owed a duty to the employees of its clients, whether its security

    measures or lack thereof constituted a breach of those duties, and whether

    employees of PaperlessPay’s clients were third-party beneficiaries of

    PaperlessPay’s client agreements.      Moreover, while some of the Plaintiffs




                                           -8-
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 9 of 16 PageID 221




    propose distinct subclasses, in each of the PaperlessPay Cases the respective

    Plaintiffs seek to represent a largely overlapping class consisting of the

    employees affected by the data breach. Thus, if not consolidated, each of these

    cases will likely present largely duplicative requests for class certification

    raising common legal issues on whether certification is appropriate and the

    proper definition of any such class.

          Defendants Fareway and Prisma (the Employer Defendants), each named

    in only one of the four PaperlessPay Cases, Huss and Spann respectively,

    oppose consolidation.    The Employer Defendants contend that Huss and

    Spann’s claims against them present distinct and individualized questions of

    law and fact, such as the particular terms of their respective employment

    agreements with their respective employees, industry practice and standards

    for their particular industries, factual and legal questions related to Fareway

    and Prisma’s intent, and their individual efforts to notify their specific

    employees of the breach, among others. Fareway and Prisma both contend

    that consolidation will increase discovery costs, lead to delays, cause confusion,

    and unfairly prejudice them by lumping them together with PaperlessPay.

          Upon due consideration of the arguments raised in the briefs and the

    applicable standards, the Court is convinced that consolidation at this time is

    appropriate.    Given the broad commonality between each of the four

    PaperlessPay Cases, the Court finds that consolidation is likely to promote




                                           -9-
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 10 of 16 PageID 222




    efficiency, reduce redundancy, and conserve judicial resources. Moreover, the

    cases are all currently in the same procedural posture, pending before the same

    district judge, and likely to follow a similar course of development. Thus, this

    is not a case where consolidation will result in the delay of an otherwise trial-

    ready action.

          While the Court does not disagree that the specific claims against

    Fareway and Prisma will likely involve some distinct legal and factual

    questions, those concerns are outweighed by the burden that would be imposed

    on the Court, other parties, and witnesses if these four overlapping class actions

    proceeded separately. See Pirelli Armstrong Tire Corp. Retiree Med. Benefits

    Tr. v. LaBranche & Co., 229 F.R.D. 395, 402 (S.D.N.Y. 2004) (“Consolidation is

    appropriate when, as here, there are actions involving common questions of law

    or fact.   That certain defendants are named in only one or some of the

    complaints does not require a different result.” (internal citation omitted)

    (collecting cases)); see also Am. Family Home Ins. Co. v. Hillery, No. 08-0547-

    WS-C, 2009 WL 2711901, at *2 (S.D. Ala. July 20, 2009) (“Identity of the parties

    is not a prerequisite; to the contrary, ‘[c]ases may be consolidated even where

    certain defendants are named in only one of the complaints.’” (quoting Jacobs

    v. Castillo, 612 F. Supp. 2d 369, 373 (S.D.N.Y. 2009)); 9A Charles Alan Wright

    & Arthur R. Miller, Federal Practice & Procedure § 2384 (3d ed.) (“If an

    appropriate common question exists, federal courts often have consolidated




                                          - 10 -
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 11 of 16 PageID 223




    actions despite differences in the parties.”).      Indeed, while Fareway and

    Prisma contend that confusion, prejudice and increased costs will result from

    forcing them to defend these matters alongside PaperlessPay, both of these

    Defendants are already joined with PaperlessPay in the Huss and Spann

    lawsuits, and neither Fareway nor Prisma has requested severance. Thus,

    consolidating the Huss and Spann lawsuits with McDonald and Thompson will

    reduce the redundancy and inefficiency presented by the duplicative claims

    raised against PaperlessPay, without significantly expanding the scope of the

    litigation in which Prisma and Fareway are already involved.

          As such, and having considered the factors set forth in Hendrix, the Court

    will grant the Motion to the extent Plaintiffs seek consolidation of the four

    PaperlessPay Cases.     Nevertheless, the Court recognizes that the claims

    against the Employer Defendants do involve some distinct legal and factual

    issues. To the extent Prisma and Fareway believe that a consolidated trial will

    be unfairly prejudicial, or confusing to the jury, they may move for severance at

    the appropriate time.

       III.   Interim Counsel

          Plaintiffs also request that the Court appoint interim class counsel

    pursuant to Rule 23(g)(3).    This provision permits the Court to “designate

    interim counsel to act on behalf of a putative class before determining whether

    to certify the action as a class action.”      See Rule 23(g)(3).   The advisory




                                          - 11 -
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 12 of 16 PageID 224




    committee notes to the Rule explain that “[i]n some cases, . . . there may be

    rivalry or uncertainty that makes formal designation of interim counsel

    appropriate.” See Rule 23, adv. comm. note 2003 amend., Paragraph (2)(A).

    Similarly, the Manual for Complex Litigation advises that:

          If the lawyer who filed the suit is likely to be the only lawyer
          seeking appointment as class counsel, appointing interim class
          counsel may be unnecessary. If, however, there are a number of
          overlapping, duplicative, or competing suits pending in other
          courts, and some or all of those suits may be consolidated, a
          number of lawyers may compete for class counsel appointment.
          In such cases, designation of interim counsel clarifies
          responsibility for protecting the interests of the class during
          precertification activities, such as making and responding to
          motions, conducting any necessary discovery, moving for class
          certification, and negotiating settlement.

    See Manual for Complex Litigation (Fourth) § 21.11 (2004) (emphasis added).

    Significantly, regardless of whether the Court formally appoints interim

    counsel, “an attorney who acts on behalf of the class before certification must

    act in the best interests of the class as a whole.” See Rule 23, adv. comm. note

    2003 amend., Paragraph (2)(A).

          Here, four different law firms, each currently representing one or more of

    the Plaintiffs involved in the four PaperlessPay Cases, rather than competing

    with each other, are requesting appointment as interim class counsel together.

    And significantly, the Court is not otherwise presented with any competing

    claims for appointment.    As noted above, Plaintiffs request that the Court

    appoint FBFG, MLK, TS, and FS as “interim class co-counsel,” and designate




                                         - 12 -
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 13 of 16 PageID 225




    FBFG, MLK, and TS as “interim co-lead class counsel,” with FS as a member of

    “class counsel’s executive committee.”         See Motion at 1; see supra n.2.

    Plaintiffs contend that appointment of interim class counsel “will serve judicial

    efficiency by avoiding the need for duplicative discovery and motion practice,”

    “avoid confusion amongst class members that would otherwise be created given

    the existence of multiple actions and law firms representing class members,”

    and “allow [interim counsel] to make litigation decisions on behalf of the class,

    eliminating any uncertainty as to how the case will [be] conducted . . . .” See

    Motion at 2.    However, as the Court will direct the consolidation of the

    PaperlessPay Cases, and given that Plaintiffs’ counsel have all agreed on the

    management of the consolidated cases, the Court does not find it necessary to

    formally appoint interim counsel at this time.

          Notably, Plaintiffs have not identified any competing suits in this or other

    courts, nor do Plaintiffs suggest that other, similar actions arising out of the

    data breach are forthcoming. Indeed, it has been over six months since the last

    of these four lawsuits was initiated and, to the best of this Court’s knowledge,

    no additional cases have been filed in that time.             Thus, under the

    circumstances, “appointment would accomplish little other than ‘merely to

    maintain the status quo.’” In re Seagate Tech LLC Litig., Case No. 16-cv-523-

    RMW, 2016 WL 3401989, at *4 (N.D. Cal. June 21, 2016). As such, the Court




                                          - 13 -
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 14 of 16 PageID 226




    will deny the request to appoint interim counsel at this time and take up the

    appointment of class counsel when it addresses class certification.

        IV.    Conclusion

           For the reasons set forth above, the Court finds that the McDonald,

    Thompson, Huss, and Spann Actions present a number of common factual and

    legal issues warranting consolidation. Given the myriad overlapping issues,

    and largely duplicative proposed classes, the Court is convinced that

    consolidation will promote the efficient handling of these cases and conserve

    judicial resources.5 However, because counsel for Plaintiffs have agreed on the

    management of these cases going forward, the Court finds that formal

    appointment of interim class counsel is not necessary at this time and will

    address the issue at the class certification stage. Based on the foregoing, the

    Court will direct the Clerk of the Court to consolidate these actions and instruct

    the parties to make any future filings in the lead case, Case No. 3:20-cv-516-

    MMH-MCR. The Court will further direct the parties to confer and file a case

    management report. Last, the Court notes that on July 20, 2020, Plaintiff in




    5 Although not addressed in the Motion, other filings in the PaperlessPay Cases have
    indicated that Plaintiffs intend to file a consolidated complaint. Given the similarity in the
    proposed classes, overlapping factual allegations, and duplicative claims, the Court finds that
    the filing of a consolidated complaint is appropriate in this action and will direct Plaintiffs to
    do so in the lead case. See Manual for Complex Litigation (Fourth) § 21.25 (2004); Wright &
    Miller, supra § 2382 (“Courts have interpreted Rule 42(a) as authorizing the filing of a unified
    or master complaint, used often in complex litigation, in cases consolidated both for pretrial
    discovery and for trial.”).




                                                  - 14 -
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 15 of 16 PageID 227




    the McDonald Action filed a motion seeking class certification (Doc. 16) in

    accordance with a prior version of this Court’s Local Rules which mandated the

    filing of such motions within 90 days of the initiation of the case. However, in

    light of the Court’s ruling on consolidation, and because the Local Rules were

    recently revised and no longer impose that filing deadline, the Court will deny

    the pending motion for class certification without prejudice to re-filing in

    accordance with the schedule set in the forthcoming case management and

    scheduling order.6

          Accordingly, it is

          ORDERED:

          1. Plaintiffs’ Motion to Consolidate Actions and Appoint Interim Class

              Counsel is GRANTED, in part, and DENIED, in part.

                        A. The Motion is GRANTED to the extent the Court directs

                           the consolidation of the four above-captioned cases.

                        B. The Motion is otherwise DENIED.




    6 The United States District Court for the Middle District of Florida made substantial
    revisions to its Local Rules which took effect on February 1, 2021. The Court points the
    parties to revised Local Rule 3.02 which now requires the use of a uniform case management
    report, available on the Court’s website. See Local Rule 3.02(a)(2). Notably, the uniform
    case management report allows the parties to propose a deadline for a class certification
    motion.




                                              - 15 -
Case 3:20-cv-00961-MMH-JRK Document 29 Filed 03/11/21 Page 16 of 16 PageID 228




          2. The Clerk of the Court is directed to consolidate the above cases and

             to terminate any pending motions in Case Nos. 3:20-cv-864-MMH-

             JRK, 3:20-cv-961-MMH-JRK, and 3:20-cv-1005-MMH-MCR.

          3. The parties are directed to use the above case heading for all future

             filings, which shall be made only in the lead case, Case No. 3:20-cv-

             516-MMH-MCR.

          4. On or before April 7, 2021, Plaintiffs shall file a consolidated

             complaint in the lead case.

          5. On or before May 7, 2021, Defendants shall answer or otherwise

             respond to the consolidated complaint.

          6. On or before May 26, 2021, the parties shall confer and file a case

             management report in accordance with Local Rule 3.02.

          7. The Memorandum of Law in Support of Plaintiff’s Motion for Class

             Certification Pursuant to Rule 23 (Doc. 16) is DENIED without

             prejudice to refiling pursuant to the schedule set in the forthcoming

             case management scheduling order.

          DONE AND ORDERED at Jacksonville, Florida on March 11, 2021.




    lc11
    Copies to:
    Counsel of Record



                                           - 16 -
